DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 10, 17, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 17, 21-22, 25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saylor US Patent 9,444,805 B1.
Consider Claims 1 and 17, Saylor teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: determine a portion of a facility of an organization in which a mobile device is located based on a location information of the mobile  device (e.g., “based on identifying the location of the mobile device…” - col. 1 lines  40-41 ); 
determine a context based on a group of the organization to which a user of the mobile device is associated and the portion of the facility in which the mobile device is located (“ determining that the location of the client device is associated with a first region where the first credential is enabled for validation…” -col. 1 lines 44-46, “different credentials may be issued  by different credential issuing organizations…”-col. 4 lines 45-53, “the credential issuing organization associated with a company may issue a credential to a contract employee that is valid only in some locations in the office building…”-col. 5 lines 58-61   );
 cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device comprises:
displaying a first level of information on a display screen of the mobile device, in an instance, when the user is associated with a first group of the organization and the mobile device is located at a first portion of the facility (“If the application determines that the credential is not valid at the employee's present location, and/or at the present time, the application may automatically display a warning notification on the user interface, instead of displaying a representation of the credential….”col. 5 line 67- col. 6 line 4); and displaying a second level of information which is different than the first level of information on the display screen of the mobile device, in an instance, when the user is associated with a second group of the organization different than the first group of the organization and the mobile device is located at a second portion of the facility which is different than the first portion of the facility(“If the application determines that the credential is not valid at the employee's present location, and/or at the present time, the application may automatically display a warning notification on the user interface, instead of displaying a representation of the credential….”col. 5 line 67- col. 6 line 4)(i.e., the mobile device causes a change in operation by “dynamically …” enabling and disabling credentials with respect to how the credentials are presented , when they are requested and the location of the mobile device – col. 2 lines 37-50 col. 5 lines 49-52, col. 6 lines 2-3, and figures 1 ).
 	Consider Claim 6, Saylor teaches wherein the instructions to determine the context include instructions to determine a time associated with the determination of the portion of the facility in which the mobile device is located (“ Based on the time at the client device, the application may determine whether the time at the client device is within a predefined time period during which the first credential is enabled for validation…”-col. 3 lines 20-30 and 51-59, and figures 1 and 2)  .
 	Consider Claim 10, Saylor teaches wherein the displaying at least one of the first level of information and the second level of information additionally corresponds to displaying a time period for which the mobile device is associated with the portion of the facility (e.g., see at least figure 1E). 
 	Consider Claim 21, Saylor teaches wherein the at least one of the first level of information and the second level of information displayed on the display screen of mobile device is tailored based on at least one of: the location information of the mobile device, the group of the organization to which the user of the mobile device belongs, and a time context ( figures 1 and 2 illustrates each element claimed – “the group” of an organization is the equivalent of a name).
 	Consider Claim 22, Saylor teaches wherein the instructions to cause the change in operation of the mobile device include instructions to change a display profile of the mobile device from a first display profile to a second display profile (e.g., as illustrated in figures 1, the display changes with respect to location, time and restrictions).
 	Consider Claim 25, Saylor teaches prompting the user to provide an input to cause a change in operation of the mobile device (e.g., “input” and “second user input” – col. lines 31-35 and col. 2 lines 51-67); and receiving the input from the user via the mobile device, wherein the mobile device is configured to receive the input by at least one means that includes: a touch, an audio command, and a gesture (e.g., see touch – col. 13 lines 52-63).
 	Consider Claims 27-28, Saylor teaches wherein the processor is further configured to:
remove the first level of information from the display screen of the mobile device in response to determining that the mobile device has left the first portion of the facility (i.e., this limitation is met based on the device credentials being revoked-col. 2 lines 43-65 and claim 10); and remove the second level of information from the display screen of the mobile device in response to determining that the mobile device has left the second portion of the facility(i.e., this limitation is met based on the device credentials being revoked-col. 2 lines 43-65 and claim 10). This feature is also taught in Leonard et al. US Patent Pub. No.: 2019/0236866 – see at least figure 3A regarding deactivating visual identifier at the end of access rights.
 	Consider Claims 29-30, Saylor teaches wherein the processor is further configured to communicate at least one of: the first level of information in a first manner to the user associated with the first group of the organization; and the second level of information in a second manner to the user associated with the second group of the organization(i.e., this is met based on the ability to dynamically modify the display profiles with respect to the organization, the physical location and a time of day)(e.g., as illustrated in figures 1, the display changes with respect to location, time and restrictions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor US Patent 9,444,805 B1 in view of Malinowski 2013/0347084 A1.
 	Consider Claim 23. Saylor teaches the claimed invention except  wherein the instructions to cause the change in operation of the mobile device include instructions to change audio recording profiles of the mobile device from a first recording profile to a second recording profile.
 	In analogous art, Malinowski teaches the claimed invention wherein the instructions to cause the change in operation of the mobile device include instructions to change audio recording profiles of the mobile device from a first recording profile to a second recording profile (“a guest carrying a mobile device 110 migrates into the secure zone…
…activate a security mode of the mobile device 110. The security mode may be any component or feature of the mobile device 110 (e.g., hardware, software, or combinations thereof) that allows a class of features to be disabled for a period of time without disabling all features of the device. The security mode also includes tracking functionality (e.g., global positioning system (GPS) software or otherwise) that allows administrators to monitor the mobile device's 110 location as it moves throughout the secure zone 130. After a period of time, the guest carries the mobile device 110 back through the check point and outside of the secure zone 130. At such time, security personnel manually (or autonomously) de-activate the security mode of the mobile device 110, thereby re-enabling the previously disabled features24” – 0015, “…the first class of features may include those features used to record video and/or audio, such as cameras and voice recorders.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saylor to include wherein the instructions to cause the change in operation of the mobile device include instructions to change audio recording profiles of the mobile device from a first recording profile to a second recording profile for the purpose of providing a secure mode for a mobile device as suggested by Malinowski.
 	Consider Claims 7 and 26. Saylor teaches the claimed invention except  changing an audio profile of the mobile device from a first audio profile to a second audio profile if the mobile device is in one of the first portion of the facility or the second portion of the facility during a first time period, and reverting to the first audio profile from the second audio profile in response to determining that the mobile device is in one of the first portion of the facility or the second portion of the facility during a second time period different from the first time period.
 	In analogous art, Malinowski changing an audio profile of the mobile device from a first audio profile to a second audio profile if the mobile device is in one of the first portion of the facility or the second portion of the facility during a first time period, and reverting to the first audio profile from the second audio profile in response to determining that the mobile device is in one of the first portion of the facility or the second portion of the facility during a second time period different from the first time period (“a guest carrying a mobile device 110 migrates into the secure zone……activate a security mode of the mobile device 110. The security mode may be any component or feature of the mobile device 110 (e.g., hardware, software, or combinations thereof) that allows a class of features to be disabled for a period of time without disabling all features of the device. The security mode also includes tracking functionality (e.g., global positioning system (GPS) software or otherwise) that allows administrators to monitor the mobile device's 110 location as it moves throughout the secure zone 130. After a period of time, the guest carries the mobile device 110 back through the check point and outside of the secure zone 130. At such time, security personnel manually (or autonomously) de-activate the security mode of the mobile device 110, thereby re-enabling the previously disabled features24” – 0015, “…the first class of features may include those features used to record video and/or audio, such as cameras and voice recorders.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saylor to include changing an audio profile of the mobile device from a first audio profile to a second audio profile if the mobile device is in one of the first portion of the facility or the second portion of the facility during a first time period, and reverting to the first audio profile from the second audio profile in response to determining that the mobile device is in one of the first portion of the facility or the second portion of the facility during a second time period different from the first time period  for the purpose of providing a secure mode for a mobile device as suggested by Malinowski.


 Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor US Patent 9,444,805 B1 in view of  Soleimani US Patent No.: 10,045,187 B1.
 	Consider Claim 24, Saylor teaches the claimed invention except wherein at least one of the first level of information and the second level of information displayed on the display screen is at least one of: a first information regarding a meeting schedule in the portion of the facility, a first set of instructions for establishing a conference call in the portion of the facility, and evacuation paths from the portion of the facility during an emergency.
 	In analogous art, Soleimani teaches wherein at least one of a first level  (i.e., an emergency level )of information displayed on the display screen is evacuation paths from the portion of the facility during an emergency (“Alert control server 135 may transmit to wireless mobile device 144, and map 530 may display, the evacuation route 532 determined by alert control server 135.” – e.g., see at least figures 5 and 6 . )
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein at least one of the first level of information and the second level of information displayed on the display screen is at least one of: a first information regarding a meeting schedule in the portion of the facility, a first set of instructions for establishing a conference call in the portion of the facility, and evacuation paths from the portion of the facility during an emergency for the purpose of assisting with an emergency action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646